  Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 1 of 47 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

                                                         §
 SOVEREIGN PEAK VENTURES, LLC,                           §
                                                         §
       Plaintiff,                                        §
                                                         §   JURY TRIAL DEMANDED
 v.                                                      §
                                                         §
 TCL TECHNOLOGY GROUP CORPORATION,                       §   C.A. NO. ____________
 TCL INDUSTRIES HOLDINGS CO., LTD.,                      §
 TCL ELECTRONICS HOLDINGS LTD.,                          §
 TCL COMMUNICATION TECHNOLOGY                            §
 HOLDINGS LTD.,                                          §
 HUIZHOU TCL MOBILE COMMUNICATION CO.                    §
 LTD.,                                                   §
 TCT MOBILE WORLDWIDE LTD.,                              §
 TCT MOBILE INTERNATIONAL LTD.,                          §
 SHENZEN TCL NEW TECHNOLOGIES CO. LTD.,                  §
 TCL KING ELECTRICAL APPLIANCES                          §
 (HUIZHOU) CO. LTD.,                                     §
 TCL MOKA INTERNATIONAL LTD., and                        §
 TCL MOKA MANUFACTURING S.A. DE C.V.                     §
                                                         §
       Defendants.                                       §
                                                         §

            PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT

      Plaintiff Sovereign Peak Ventures, LLC (“SPV”) files this Complaint against Defendants

TCL Technology Group Corporation (“TCL Corp.”), TCL Industries Holdings Co., Ltd. (“TCL

Industries”), TCL Electronics Holdings Ltd. (“TCL Electronics”), TCL Communication

Technology Holdings Ltd. (“TCL Communication”), Huizhou TCL Mobile Communication Co.

Ltd. (“Huizhou TCL”), TCT Mobile Worldwide Ltd. (“TCT Mobile Worldwide”), TCT Mobile

International Ltd. (“TCT Mobile Int’l”), Shenzhen TCL New Technologies Co. Ltd. (“TCL

Technology”), TCL King Electrical Appliances (Huizhou) Co. Ltd. (“TCL King”), TCL Moka

International Ltd. (“TCL Moka Int’l”), and TCL Moka Manufacturing S.A. de C.V. (“TCL Moka


                                            1
  Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 2 of 47 PageID #: 2




Mfg.”) (collectively TCL, TCL Industries, TCL Electronics, TCL Communication, Huizhou TCL,

TCT Mobile Worldwide, TCT Mobile Int’l, TCL Technology, TCL King, TCL Moka Int’l, and

TCL Moka Mfg. are referred to as “Defendants,” “TCL Group,” or “TCL”) for infringement of

U.S. Patent No. 8,467,723 (the “’723 patent”), U.S. Patent No. 8,792,453 (the “’453 patent”), U.S.

Patent No. 8,902,871 (the “ʼ871 patent”), U.S. Patent No. 9,357,441 (the “ʼ441 patent”), and U.S.

Patent No. 10,039,144 (the “ʼ144 patent”), collectively, the “Asserted Patents.”

                                         THE PARTIES

       1.      Sovereign Peak Ventures, LLC is a Texas limited liability company, with a

principal place of business in Plano, TX. SPV resides in this District.

       2.      On information and belief, TCL Technology Group Corporation, formerly known

as TCL Corporation, is a corporation organized under the laws of the People’s Republic of China

with a principal place of business in Huizhou City, Guangdong, P.R. China. TCL Corp. with TCL

Group induces its subsidiaries, affiliates, retail partners, and customers in the making, using,

selling, offering for sale, and/or importing throughout the United States, including within this

District, products, such as mobile phones and televisions, accused of infringement. TCL Corp. in

agency with the TCL Group provides a distribution channel of infringing products within this

District and the U.S. nationally.

       3.      On information and belief, TCL Industries Holdings Co., Ltd. is a corporation

organized under the laws of the People’s Republic of China with a principal place of business

located at 22/F, TCL Technology Building, 17 Huifeng 3rd Road, Huizhou, Guangdong, 516000

P.R. China. TCL Corp. holds a controlling interest in TCL Industries. TCL Industries with TCL

Group induces its subsidiaries, affiliates, retail partners, and customers in the making, using,

selling, offering for sale, and/or importing throughout the United States, including within this



                                                 2
  Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 3 of 47 PageID #: 3




District, products, such as mobile phones and televisions, accused of infringement. TCL Industries

in agency with the TCL Group provides a distribution channel of infringing products within this

District and the U.S. nationally.

       4.      On information and belief, TCL Electronics Holdings Ltd., formerly known as TCL

Multimedia Technology Holdings Ltd., is a corporation organized under the laws of the Cayman

Islands with a registered address at P.O. Box 309, Ugland House, Grand Cayman, KY1-1104,

Cayman Islands. TCL Electronics has a principal place of business at 9 Floor, TCL Electronics

Holdings Limited Building, TCL International E City, #1001 Zhongshan Park Road, Nanshan

District, Shenzhen, Guangdong, 518067 P.R. China. TCL Electronics also has a location located

at 7/F, TCL Building, 22 Science Park E, Hong Kong Science Park, Hong Kong. TCL has a

controlling interest in TCL Electronics. TCL Electronics is a subsidiary of TCL Industries

Holdings (Hong Kong) Co. Ltd., which is wholly-owned by TCL Industries. TCL Electronics

operates in agency as part of the TCL Group. TCL Electronics operates its subsidiaries along with

itself as the TCL Group. TCL Electronics with TCL Group, either itself and/or through the

activities of its subsidiaries, makes, uses, sells, offers for sale, and/or imports throughout the

United States, including within this District, products, such as mobile phones and televisions,

accused of infringement.

       5.      On information and belief, TCL Communication Technology Holdings Ltd. is a

corporation organized under the laws of the People’s Republic of China with a principal place of

business in Shenzhen, Guangdong, P.R. China. TCL Communication is wholly owned by TCL

Electronics. TCL Communication performs research and development in connection with the

mobile phones accused of infringement in this Complaint and operates in concert with other




                                                3
  Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 4 of 47 PageID #: 4




members of the TCL Group to manufacture and import mobile phones accused of infringement in

this Complaint within this District.

       6.      On information and belief, Huizhou TCL Mobile Communication Co. Ltd. is a

company organized and existing under the laws of the People’s Republic of China with a principal

place of business at No. 86 Hechang Qi Lu Xi, Zhongkai Gaoxin District, Huizhou City, Guandong

Province, P.R. China. Huizhou TCL is wholly owned by TCL Communication. Huizhou TCL

regularly imports and inserts into the stream of commerce mobile phones and related goods, such

that infringing mobile phones will be offered for sale and sold in this District. Huizhou TCL

operates in agency as part of the TCL Group.

       7.      On information and belief, TCT Mobile Worldwide Ltd. is a corporation organized

under the laws of Hong Kong with a principal place of business at 5/F HK Science Park Bldg.,

Shatin, NT, Hong Kong. TCT Mobile Worldwide is wholly owned by TCL Communication. TCT

Mobile Worldwide regularly imports and inserts into the stream of commerce mobile phones and

components of mobile phones, such that infringing mobile phones will be offered for sale and sold

in this District. TCT Mobile Worldwide operates in agency as part of the TCL Group.

       8.      On information and belief, TCT Mobile International Ltd. is a corporation

organized and existing under the laws of Hong Kong, with a principal place of business located at

1910-12A Tower 3, China Hong Kong City, 33 Canton Road, Tsim Sha Tsui, 31802888 Hong

Kong. TCT Mobile Int’l is wholly owned by TCT Mobile Worldwide. TCT Mobile Int’l regularly

imports and inserts into the stream of commerce mobile phones and components of mobile phones,

such that infringing mobile phones will be offered for sale and sold in this District. TCT Mobile

Int’l operates in agency as part of the TCL Group.




                                                4
  Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 5 of 47 PageID #: 5




         9.    On information and belief, Shenzhen TCL New Technologies Co. is a company

organized and existing under the laws of the People’s Republic of China with a principal place of

business at 5 Shekou Industrial Avenue Shenzhen, 518067 P.R. China. TCL Technology is a

subsidiary of TCL Electronics. TCL Technology performs research and development in

connection with the televisions accused of infringement in this Complaint and operates in concert

with other members of the TCL Group to manufacture and import televisions accused of

infringement in this Complaint within this District.

         10.   On information and belief, TCL King Electrical Appliances (Huizhou) Co. Ltd. is

a company organized and existing under the laws of the People’s Republic of China with a principal

place of business at 78 Zhongkai Development Zone Huizhou, 516006, China. TCL King is a

subsidiary of TCL Electronics. TCL King regularly imports and inserts into the stream of

commerce televisions and related goods, such that infringing televisions will be offered for sale

and sold in this District. TCL King operates in agency as part of the TCL Group.

         11.   On information and belief, TCL Moka International Ltd. is a company organized

and existing under the laws of the People’s Republic of China with a principal place of business at

13/F, TCL Tower, 8 Tai Chung Road, Tsuen Wan, New Territories Hong Kong. TCL Moka Int’l

is wholly-owned by TCL Electronics. TCL Moka Int’l regularly imports and inserts into the stream

of commerce televisions and components of televisions, such that infringing televisions will be

offered for sale and sold in this District. TCL Moka Int’l operates in agency as part of the TCL

Group.

         12.   On information and belief, TCL Moka Manufacturing S.A. de C.V. is a company

organized under the laws of Mexico with a principal place of business at Calle 4ta. No. 55, Cd.

Industrial Otay, Tijuana 22500, Mexico. TCL Moka Mfg. is wholly-owned by TCL Electronics.



                                                 5
  Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 6 of 47 PageID #: 6




TCL Moka Mfg. regularly imports and inserts into the stream of commerce televisions and

components of televisions, such that infringing televisions will be offered for sale and sold in this

District. TCL Moka Mfg. operates in agency as part of the TCL Group.

       13.     On information and belief, Defendants are an interrelated group of companies,

which collectively compromise one of the largest electronics manufacturers in the United States.

       14.     The Asserted Patents were invented by employees of Panasonic Corporation

(“Panasonic”). Founded in 1918, Panasonic has been at the forefront of the electronics industry for

over a century. Panasonic made numerous innovations in the home appliance, battery, mobile

phone, and television industries. Indeed, Panasonic’s invention of the “Paper Battery” in 1979 is

widely credited as enabling the compact electronics of today. In 1991, Panasonic released the

Mova P, the smallest and lightest mobile phone on the market, which revolutionized the industry

by showing the demand for a compact, lightweight device. Panasonic also produced the first wide-

format plasma display and developed the first digital television for the U.S. market. Panasonic’s

history of innovation is also borne out by its intellectual property. Indeed, a search of the USPTO

database where the patent assignee is “Panasonic” yields over 27,000 matches.

       15.     TCL was founded in the People’s Republic of China in the early 1980s and

continues as a partially state-owned enterprise of the Chinese government. TCL launched in North

America in 2014 and portrays itself as “America’s Fastest-Growing TV Brand.” See, e.g.,

https://tcl.com/eu/en/aboutTCL/the-group.html; https://www.tclusa.com/aboutus/our-story.

       16.     Prior to the filing of the Complaint, SPV repeatedly attempted to engage TCL

and/or its agents in licensing discussions related to the Asserted Patents, including but not limited

to providing a non-discriminatory offer to license the portfolio on a worldwide basis, including

both implementation and any standards-essential patents in the portfolio, that was reasonable for



                                                 6
  Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 7 of 47 PageID #: 7




a license taken in the absence of litigation. TCL ignored these overtures. TCL’s past and

continuing sales of its devices i) willfully infringe the Asserted Patents and ii) impermissibly take

the significant benefits of SPV’s patented technologies without fair compensation to SPV.

       17.     On information and belief, Defendants operate in agency with each other as a group.

See, e.g., https://tcl.com/eu/en/aboutTCL/thegroup.html (“The group has 75,000 employees, 28

Research and Development laboratories and 22 production sites.”). TCL induces its subsidiaries,

affiliates, retail partners, and customers in the making, using, selling, offering for sale, and/or

importing throughout the United States, including within this District, products, such as mobile

phones and televisions, accused of infringement. Defendants provide a distribution channel of

infringing products within this District and the U.S. nationally. Defendants, between and amongst

themselves, purposefully direct the Accused Products into established distribution channels within

this District and the U.S. nationally.

       18.     On information and belief, Defendants maintain a corporate presence in the United

States via at least its, U.S.-based sales subsidiaries including, TTE Technology, Inc. and TCT

Mobile (US) Inc. TTE Technology, Inc. is a Delaware corporation with a principal place of

business at 1860 Compton Avenue, Corona, California 92881. TTE Technology, Inc. provides

sales, distribution, research, and development support in North America as part of the TCL Group

and for its parents, e.g., TCL Corp. TTE Technology, Inc. is an agent of Defendants. TCT Mobile

(US) Inc. is a Delaware corporation with a principal place of business at 25 Edelman, Suite 200,

Irvine, California 92618. TCT Mobile (US) Inc. provides sales, distribution, research, and

development support in North America as part of the TCL Group and for its parents, e.g., TCL

Corp. TCT Mobile (US) Inc. is an agent of Defendants. At the direction and control of Defendants,




                                                 7
  Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 8 of 47 PageID #: 8




U.S.-based sales subsidiaries including, TTE Technology, Inc. and TCT Mobile (US) Inc., import

infringing products, such as mobile phones and televisions, into the United States and this District.

       19.     On information and belief, TCL and its U.S.-based sales subsidiaries (which act as

part of a global network of overseas sales and manufacturing subsidiaries on behalf of TCL) have

operated as agents of one another and vicariously as parts of the same business group to work in

concert together and enter into agreements that are nearer than arm’s length. For example, TCL

Industries, alone and via at least the activities of its U.S.-based sales subsidiaries (e.g., TTE

Technology, Inc. and TCT Mobile (US) Inc.), conducts business in the United States, including

importing, distributing, and selling mobile phones and televisions that incorporate devices,

systems, and processes that infringe the Asserted Patents in Texas and this judicial district. See

Trois v. Apple Tree Auction Center, Inc., 882 F.3d 485, 490 (5th Cir. 2018) (“A defendant may be

subject to personal jurisdiction because of the activities of its agent within the forum state….”);

see also Cephalon, Inc. v. Watson Pharmaceuticals, Inc., 629 F. Supp. 2d 338, 348 (D. Del. 2009)

(“The agency theory may be applied not only to parents and subsidiaries, but also to companies

that are ‘two arms of the same business group,’ operate in concert with each other, and enter into

agreements with each other that are nearer than arm’s length.”).

       20.     Through offers to sell, sales, imports, distributions, and other related agreements to

transfer ownership of Defendants’ electronics, such as mobile phones and televisions, with

distributors and customers operating in and maintaining a significant business presence in the U.S.

and/or its U.S. subsidiaries, TTE Technology Inc. and TCT Mobile (US) Inc., Defendants do

business in the U.S., the state of Texas, and in the Eastern District of Texas.




                                                  8
  Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 9 of 47 PageID #: 9




                                 JURISDICTION AND VENUE

       21.     This action arises under the patent laws of the United States, namely 35 U.S.C. §§

271, 281, and 284-285, among others.

       22.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

       23.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(c). Each

Defendant is a foreign entity and may be sued in any judicial district under 28 U.S.C. § 1391(c)(3).

       24.     This Court has general and specific personal jurisdiction over Defendants pursuant

to due process and/or the Texas Long Arm Statute because, inter alia, (i) Defendants have done

and continue to do business in Texas and (ii) Defendants have, directly and through intermediaries,

committed and continue to commit acts of patent infringement in the State of Texas, including

making, using, offering to sell, and/or selling accused products in Texas, and/or importing accused

products into Texas, including by Internet sales and sales via retail and wholesale stores, inducing

others to commit acts of patent infringement in Texas, and/or committing a least a portion of any

other infringements alleged herein. Defendants have placed, and are continuing to place, infringing

products into the stream of commerce, via an established distribution channel, with the knowledge

and/or understanding that such products are sold in Texas, including in this District. Defendants

have derived substantial revenues from its infringing acts occurring within Texas and within this

District. Defendants have substantial business in this State and judicial district, including: (A) at

least part of its infringing activities alleged herein; and (B) regularly doing or soliciting business,

engaging in other persistent conduct, and/or deriving substantial revenue from infringing goods

offered for sale, sold, and imported, and services provided to Texas residents vicariously through




                                                  9
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 10 of 47 PageID #: 10




and/or in concert with its alter egos, intermediaries, agents, distributors, importers, customers,

subsidiaries, and/or consumers.

        25.     This Court has personal jurisdiction over Defendants, directly or through

intermediaries, distributors, importers, customers, subsidiaries, and/or consumers including its

U.S.-based sales subsidiaries, e.g., TTE Technology, Inc. and TCT Mobile (US) Inc. Through

direction and control of such subsidiaries, Defendants have committed acts of direct and/or indirect

patent infringement within Texas, and elsewhere within the United States, giving rise to this action

and/or has established minimum contacts with Texas such that personal jurisdiction over

Defendants would not offend traditional notions of fair play and substantial justice. TTE

Technology, Inc. and TCT Mobile (US) Inc. are wholly-owned subsidiaries of TCL. The primary

business of TTE Technology, Inc. and TCT Mobile (US) Inc. is the marketing and sale of

electronic products in the United States. TCL has a 100% controlling ownership interest in TTE

Technology, Inc. and TCT Mobile (US) Inc. and maintains more than half of the voting rights for

such subsidiaries as its basis for control. Id. Upon information and belief, TCL compensates TTE

Technology, Inc. and TCT Mobile (US) Inc. for its sales support services in the United States. As

such, TCL has a direct financial interest in its U.S.-based subsidiaries, and vice versa.

        26.     Personal jurisdiction is proper because Defendants have committed acts of

infringement in this District. This Court has personal jurisdiction over Defendants because, inter

alia, this action arises from activities Defendants purposefully directed towards the State of Texas

and this District.

        27.     Exercising personal jurisdiction over Defendants in this District would not be

unreasonable given Defendants’ contacts in this District, the interest in this District of resolving

disputes related to products sold herein, and the harm that would occur to SPV.



                                                 10
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 11 of 47 PageID #: 11




        28.     In addition, Defendants have knowingly induced and continue to knowingly induce

infringement within this District by advertising, marketing, offering for sale and/or selling devices

pre-loaded with infringing functionality within this District, to consumers, customers,

manufacturers, distributors, resellers, partners, and/or end users, and providing instructions, user

manuals, advertising, and/or marketing materials which facilitate, direct or encourage the use of

infringing functionality with knowledge thereof.

        29.     Personal jurisdiction also exists specifically over each of the Defendants because

each, directly or through affiliates, subsidiaries, agents, or intermediaries, transacts business in this

State or purposefully directed at this State (including, without limitation, retail stores including

Best Buy and Walmart) by making, importing, offering to sell, selling, and/or having sold

infringing products within this State and District or purposefully directed at this State or District.

        30.     Personal jurisdiction also exists specifically over each of the Defendants because

Defendants have overlapping executives, interlocking corporate structures, and close relationships

as manufacturer, importer, and distributor of the products accused of infringement.

        31.     To the extent any foreign Defendant is not subject to jurisdiction in any state’s court

of general jurisdiction, exercising jurisdiction over such Defendant in this State and this District

would be consistent with due process and this State’s long-arm statute and under national contacts

in light of facts alleged in this Complaint.

        32.     In addition, each of the Defendants, directly or through affiliates, subsidiaries,

agents, or intermediaries, places infringing products into the stream of commerce knowing they

will be sold and used in Texas, and economically benefits from the retail sale of infringing products

in this State. For example, Defendants’ products have been sold and are available for sale in this

District at Best Buy and Walmart retail stores, and are also available for sale and offered for sale



                                                   11
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 12 of 47 PageID #: 12




in this District through online retailers such as Best Buy, Walmart, and Amazon. TCL also

advertises its infringing products to consumers in Texas and this District through its agent’s

websites. See, e.g., https://www.tclusa.com/products/home-theater.

       33. With respect to the ’723 patent and ’453 patent, the Accused Products comprise LTE-

enabled phones that are configured to perform inter-RAT handovers and/or establish a secure

tunnel to trusted packet gateways. Such phones include, but are not limited to, the Alcatel 1;

Alcatel 5v; Alcatel Idol 2 Mini S; Alcatel Pixi 3 (5.5) LTE; Alcatel Pop 4+; Alcatel Pop Up; Alcatel

1B (2020); Alcatel 7; Alcatel Idol 2 S; Alcatel Pixi 3 (7); Alcatel Pop 4S; Alcatel Pulsemix; Alcatel

1c (2019); Alcatel A3; Alcatel Idol 3 (4.7); Alcatel Pixi 3 (7) 3G; Alcatel Pop 7; Alcatel Shine

Lite; Alcatel 1s; Alcatel A3 XL; Alcatel Idol 3 (5.5); Alcatel Pixi 3 (7) LTE; Alcatel Pop 7 LTE;

Alcatel Smart Tab 7; Alcatel 1S (2020); Alcatel A5 LED; Alcatel Idol 3C; Alcatel Pixi 3 (8) 3G;

Alcatel Pop 7S; Alcatel Smart Tab 7; Alcatel 1T 10; Alcatel A7; Alcatel Idol 4; Alcatel Pixi 4

(3.5); Alcatel Pop 8; Alcatel Tetra; Alcatel 1T 7; Alcatel A7 XL; Alcatel Idol 4s; Alcatel Pixi 4

(4); Alcatel Pop 8S; Alcatel U5; Alcatel 1V; Alcatel Avalon V; Alcatel Idol 5; Alcatel Pixi 4 (5);

Alcatel Pop Astro; Alcatel U5 HD; Alcatel 1v (2019); Alcatel Evolve 2; Alcatel Idol 5s; Alcatel

Pixi 4 (6); Alcatel Pop C1; Alcatel U50; Alcatel 1V (2020); Alcatel Fierce; Alcatel Idol 5s (USA);

Alcatel Pixi 4 (6) 3G; Alcatel Pop C2; Alcatel X1; Alcatel 1x; Alcatel Fierce 2; Alcatel Idol Alpha;

Alcatel Pixi 4 (7); Alcatel Pop C3; BlackBerry Aurora; Alcatel 1x (2019); Alcatel Fierce 4; Alcatel

Idol Mini; Alcatel Pixi 4 Plus Power; Alcatel Pop C5; BlackBerry DTEK50; Alcatel 3; Alcatel

Fierce XL; Alcatel Idol S; Alcatel Pixi 7; Alcatel Pop C7; BlackBerry DTEK60; Alcatel 3 (2019);

Alcatel Flash; Alcatel Idol X; Alcatel Pixi 8; Alcatel Pop C9; BlackBerry Evolve; Alcatel 3c;

Alcatel Flash (2017); Alcatel Idol X+; Alcatel Pixi First; Alcatel Pop D1; BlackBerry Evolve X;

Alcatel 3L; Alcatel Flash 2; Alcatel One Touch Evo 8HD; Alcatel Pop 10; Alcatel Pop D3;



                                                 12
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 13 of 47 PageID #: 13




BlackBerry KEY2; Alcatel 3L (2020); Alcatel Flash Plus; Alcatel One Touch Snap; Alcatel Pop

2 (4); Alcatel Pop D5; BlackBerry KEY2 LE; Alcatel 3T 10; Alcatel Flash Plus 2; Alcatel Pixi 2;

Alcatel Pop 2 (4.5); Alcatel Pop Fit; BlackBerry Keyone; Alcatel 3T 8; Alcatel Go Play; Alcatel

Pixi 3 (10); Alcatel Pop 2 (4.5) Dual SIM; Alcatel Pop Icon; BlackBerry Motion; Alcatel 3v;

Alcatel Hero; Alcatel Pixi 3 (3.5); Alcatel Pop 2 (5); Alcatel Pop S3; BlackBerry Priv; Alcatel 3v

(2019); Alcatel Hero 2; Alcatel Pixi 3 (4); Alcatel Pop 2 (5) Premium; Alcatel Pop S7; Palm Palm;

Alcatel 3x; Alcatel Hero 8; Alcatel Pixi 3 (4.5); Alcatel Pop 3 (5); Alcatel Pop S9; TCL 10 Pro;

Alcatel3x; Alcatel Idol 2; Alcatel Pixi 3 (5); Alcatel Pop 3 (5.5); Alcatel Pop Star; TCL 10L;

Alcatel3x (2019); Alcatel Idol 2 Mini; Alcatel Pixi 3 (5.5); Alcatel Pop 4; Alcatel Pop Star LTE;

TCL 5G; Alcatel 5; and TCL Plex. With respect to the ’871 patent, ’441 patent, and ’144 patent,

the Accused Products comprise TCL devices that support Wi-Fi Direct, including, but not limited

to, Defendants’ mobile phones (e.g., Alcatel 1SE, 4023A, 8067, 8068, 8082, 8084, 3078A, 3078G,

3088T, 3088X, 4017A, 4017S, 4022D, 4022X, 4024D, 4024X, 4034A, 4034D, 4034E, 4034F,

4034G, 4034L, 4034M, 4034N, 4034T, 4034X, 4038D, 4044W, 4047A, 4047F, 4047G, 4047N,

4047X, 4049D, 4049G, 4049X, 4052C, 4052O, 4052R, 4052W, 4052Z, 4053S, 4055A, 4055I,

4055J, 4055Q, 4055U, 4060A, 4060O, 4060S, 4060W, 4087U, 5001A, 5001D, 5001J, 5001T,

5001U, 5002A, 5002B, 5002C, 5002D, 5002E, 5002F, 5002H, 5002I, 5002J, 5002L, 5002M,

5002Q, 5002R, 5002S, 5002T, 5002U, 5002V, 5002X, 5003A, 5003D, 5003G, 5003U, 5004C,

5004R, 5004S, 5005R, 5006A, 5006D, 5006G, 5007A, 5007G, 5007O, 5007S, 5007U, 5007W,

5007Z, 5008A, 5008D, 5008R, 5008T, 5008U, 5008Y, 5009A, 5009D, 5010D, 5010E, 5010G,

5010S, 5010U, 5010X, 5012F, 5012G, 5015A, 5022D, 5022X, 5023E, 5023F, 5024A, 5024D,

5024F, 5024I, 5024J, 5025G, 5026A, 5026D, 5026J, 5027B, 5028A, 5028D, 5028Y, 5029A,

5029D, 5029E, 5029F, 5029Y, 5030D, 5030F, 5030I, 5030J, 5030A, 5030M, 5030U, 5030E,



                                               13
Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 14 of 47 PageID #: 14




5032O, 5032W, 5033A, 5033D, 5033E, 5033F, 5033G, 5033J, 5033M, 5033O, 5033Q, 5033S,

5033T, 5033X, 5033Y, 5034D, 5039D, 5039U, 5041C, 5044A, 5044C, 5044D, 5044G, 5044I,

5044O, 5044P, 5044R, 5044S, 5044T, 5044Y, 5045F, 5046D, 5046G, 5046I, 5046J, 5046S,

5046U, 5046Y, 5047D, 5047I, 5047U, 5047Y, 5048A, 5048I, 5048T, 5048U, 5048Y, 5049E,

5049G/5149G, 5049S, 5049W, 5049Z, 5051A, 5051D, 5051J, 5051M, 5051T, 5051X, 5052A,

5052D, 5052Y, 5053A, 5053D, 5053K, 5053Y, 5054O, 5055S, 5055W, 5056A, 5056E, 5056G,

5056N, 5056O, 5057M, 5057X, 5058A, 5058I, 5058J, 5058T, 5058Y, 5059A, 5059D, 5059I,

5059J, 5059R, 5059S, 5059T, 5059X, 5059Y, 5059Z, 5060A, 5060D, 5061A, 5061K, 5061U,

5062W, 5062Z, 5065A, 5065D, 5065N, 5065T, 5065W, 5065X, 5080A, 5080F, 5080Q, 5080U,

5080X, 5085A, 5085B, 5085C, 5085D, 5085G, 5085I, 5085J, 5085N, 5085O, 5085Q, 5085Y,

5086A, 5086D, 5086Y, 5090A, 5090I, 5090Y, 5095B, 5095I, 5095K, 5095Y, 5099A, 5099I,

5099U, 5099Y, 5101A, 5101J, 5102K, 5102B, 5102M, 5102P, 5107G, 5124J, 5128A, 5129A,

5130I, 5130J, 5133A, 5146G, 5148A, 5148I, 5152D, 5153A, 5153K, 5161A, 5186A, 5186D,

5199I, 6025A, 6025D, 6025H, 6037B, 6055A, 6055B, 6055D, 6055K, 6055P, 6055U, 6055Z,

6058A, 6058D, 6058X, 6060S, 6060X, 6062W, 6125A, 6125D, 6125F, 7053D, 7053E, 7053J,

7071A, 7071D, 9007A, 9007X, 9009A, 9009G, 9026S, 9048S, A3 PLUS, A3 XL, A3A XL 4G,

A405DL, A406DL, A450TL, A462C, A466BG, A466T, A501DL, A502DL, A503DL, A507DL,

A508DL, A570BL, A572BG, A573VC, A574BL, A576BL, A576CC, A576RW, A577VL,

A600DL, A621BL, A621BL-V, A621R, ALCATEL ONETOUCH PIXI 3 (4.5), ALCATEL PIXI

4 (5), alto 4.5-TMO, BBB100-1, BBB100-2, BBB100-3, BBB100-6, BBD100-1, BBE100-1,

BBE100-2, BBE100-4, BBE100-5, BBF100-1, BBF100-2, BBF100-6, BBF100-8/BBF100-9,

BlackBerry DTEK 60™, Cross2 APAC, DTEK 50™, FL02, FL03, GFLIP2, GSM Quad Band &

UMTS Dual Band Entry 3G mobile phone, GSM/WCDMA/TDD/FDD Smart Phone, IDOL3-5.5



                                        14
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 15 of 47 PageID #: 15




Cricket, IDOL3-5.5 EMEA, IDOL3-5.5 EMEA- 6045Y, IDOL3-5.5 japan, IDOL3-5.5 LATAM,

IDOL3-5.5 SKT, IDOL3-5.5 US, IDOL4 PRO, IDOL4 PRO WP EU, IDOL4 S, Idol4 S VF, Irvine,

LTE / UMTS / GSM Band Mobile Phone, M823F, ONETOUCH PIXI 3(7), ONETOUCH PIXI

3(8), Pixi 3-5 3G, PIXI 4 (3.5) 3G, PIXI 4 6" 4G Android, Pixi3-4.5 4G SPR, Pixi3-5 3G VF,

Pixi3-5.5 4G, Pixi3-5.5 4G EVDO, Pixi3-5.5 4G GL, Pixi3-5.5 4G TF, Pixi3-5.5 4G TMO, Pixi3-

8 4G TLS, Pixi4-4.5 TF VZW, Pixi5-6 4G, POP4-5.5C, POP4-6 4G, REVVL 2 5052W, REVVL

2 PLUS 6062Z, SIMBA6 CRICKET, T550D, T671E, T671H, T700A, T700X, T766A, T766H,

T766J, T766U, T770B, T770H, T780H, T782H, T782P, T790B, T790H, T790S, T790W, T790Y,

T790Z, T799B, T799H, Tablet PC, TCL 562, U3, UMTS/GSM smart phone, VF-795, VFD 100,

VFD 300, VFD 301, VFD 527, VFD 528, VFD 529, VFD 610, VFD 620, VFD 700, VFD 720,

VFD 730, VFD310, VFD311, VFD500, VFD501, VFD502, Vodafone Tab speed 6, Wind Tab 10),

TVs (e.g., Model Number 40L5400, U55S6806S, 32FB4406), tablets (e.g., ALCATEL

ONETOUCH POP（10）, TINT, Vodafone Tab Prime 6, ALCATEL ONETOUCH PIXI 3 (7),

ALCATEL ONETOUCH PIXI 2 (7), Puls, ONETOUCH PIXI 3 (10), 9010X, VF-1296,

ONETOUCH PIXI 3 (8), PIXI 4 6" 3G Android, 9015W, 9003A, VFD 1100, 9003X, 9030G,

8085, 8063, VFD 1400, 9030Q, 8062, 5098O, 9015Q, 9015J, 9025Q, 9015B, C15BA, 9015U,

9203A, IC01, 9024W, 9024O, 8050J, 8090, 9027X, 9027T, 9027Q, 9027W, 9027F, 9027G,

8088Q, 8088X, 8088L, 9029W, 9029G, 9029Z, 8052, 8051, 8076, 9013T, 9013X, 9013A, 9032X,

9032T, 9032W, 9032Z, 8092, 8094M, 8091, 8094X, 8094T, 9060X, 8095), and home

entertainment equipment (e.g., TWM-A8516-MT6630T), as well as, their components, and

processes related to the same. On information and belief, TCL controls or otherwise directs and

authorizes all activities of its U.S.-based sales subsidiaries, including TTE Technology Inc. and

TCT Mobile (US) Inc. Such directed and authorized activities include, the U.S. Subsidiaries’



                                               15
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 16 of 47 PageID #: 16




using, offering for sale, selling, and/or importing the Accused Products, their components, and/or

products containing the same that incorporate the fundamental technologies covered by the

Asserted Patents. The Defendants’ U.S.-based sales subsidiaries (e.g., TTE Technology Inc. and

TCT Mobile (US) Inc.) are authorized to import, distribute, sell, or offer for sale the Accused

Products on behalf of Defendants. For example, TCL researches, designs, develops, and

manufactures mobile phones and then directs its U.S.-based sales subsidiaries to import, distribute,

offer for sale, and sell the Accused Products in the United States. See, e.g., United States v. Hui

Hsiung, 778 F.3d 738, 743 (9th Cir. 2015) (finding that the sale of infringing products to third

parties rather than for direct import into the U.S. did not “place [defendants’] conduct beyond the

reach of United States law [or] escape culpability under the rubric of extraterritoriality”).

Furthermore, Defendants’ U.S.-based sales subsidiaries also administer, on behalf of Defendants,

requests for service under and any disputes arising from Defendants’ limited warranty of the

Accused Products sold in the U.S., including in Texas and this judicial district. See, e.g.,

https://us.alcatelmobile.com/warranty/. Thus, Defendants’ U.S.-based sales subsidiaries conduct

infringing activities on behalf of Defendants.

       34. On information and belief, Defendants’ U.S.-based sales subsidiaries corporate

presence in the United States gives TCL substantially the business advantages that it would have

enjoyed if it conducted its business through its own offices or paid agents in the state. Defendants’

U.S.-based sales subsidiaries are authorized to import, distribute, sell, and offer for sale

Defendants’ products, including mobile phones incorporating infringing devices and processes, on

behalf of Defendants. For example, Defendants’ U.S.-based sales subsidiaries operate within

Defendants’ global network of sales subsidiaries in North and South America, Europe, Asia,

Africa, and the Middle East. In the U.S., including within the Eastern District of Texas,



                                                 16
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 17 of 47 PageID #: 17




Defendants’ mobile phones and televisions, which incorporate infringing devices and processes,

are imported, distributed, offered for sale, and sold.

       35. Via Defendants’ alter egos, agents, intermediaries, distributors, importers, customers,

subsidiaries, and/or consumers maintaining a business presence, operating in, and/or residing in

the U.S., Defendants’ products, including products and processes accused of infringing the

Asserted Patents, are or have been widely distributed and sold in retail stores, both brick and mortar

and online, in Texas including within this judicial district. See Litecubes, LLC v. Northern Light

Products, Inc., 523 F.3d 1353, 1369-70 (Fed. Cir. 2008) (“[T]he sale [for purposes of § 271]

occurred at the location of the buyer.”); see also Semcon IP Inc. v. Kyocera Corp., No. 2:18-cv-

00197-JRG, 2019 WL 1979930, at *3 (E.D. Tex. May 3, 2019) (denying accused infringer’s

motion to dismiss because plaintiff sufficiently plead that purchases of infringing products outside

of the United States for importation into and sales to end users in the U.S. may constitute an offer

to sell under § 271(a)). For example, Defendants’ phones are sold to end users by the U.S.-based

subsidiaries, distributors, and customers, including, but not limited to, TTE Technology Inc. and

TCT Mobile (US) Inc., online and at retail stores located throughout the Eastern District of Texas.

       36.     On information and belief, TCL has placed and continues to place infringing

products and/or products that practice infringing processes into the stream of commerce via

established distribution channels comprising at least subsidiaries and distributors, such as TTE

Technology Inc. and TCT Mobile (US) Inc., and customers such as AT&T and Verizon, with the

knowledge and/or intent that those products are and/or will be imported, used, offered for sale,

sold, and continue to be sold in the United States and Texas, including in this judicial district. For

example, in 2019 TCL reported 10,973 billion HK$ (about 13.42 billion USD) in North American

sales of its television products. See 2019 Annual Report, TCL ELECTRONICS (March 2020), at p.



                                                 17
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 18 of 47 PageID #: 18




189, available at https://doc.irasia.com/listco/hk/tclelectronics/annual/2019/ar2019.pdf. As a

result, TCL has, vicariously through and/or in concert with its alter egos, agents, intermediaries,

distributors, importers, customers, subsidiaries, and/or consumers, placed the Accused Products

into the stream of commerce via established distribution channels with the knowledge and/or intent

that those products were sold and continue to be sold in the United States and Texas, including in

this judicial district.

        37.      In the alternative, the Court has personal jurisdiction over Defendants under Federal

Rule of Civil Procedure 4(k)(2), because the claims for patent infringement in this action arise

under federal law, Defendants are not subject to the jurisdiction of the courts of general jurisdiction

of any state, and exercising jurisdiction over Defendants is consistent with the U.S. Constitution.

        38.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because,

among other things, Defendant is not a resident in the United States, and thus may be sued in any

judicial district, including this one, pursuant to 28 U.S.C. § 1391(c)(3). See In re HTC Corp., 889

F.3d 1349, 1357 (Fed. Cir. 2018) (“The Court’s recent decision in TC Heartland does not alter”

the alien-venue rule.).

                          THE ASSERTED PATENTS AND TECHNOLOGY

        39.      On information and belief, a significant portion of the revenue of TCL is derived

from the manufacture and sale of mobile phones. Defendants’ mobile phones are utilized in

wireless networks. These wireless networks utilize a variety of radio access technologies (“RAT”),

including, but not limited to, UTRAN, GERAN, E-UTRAN, WLAN, 3GPP access systems, and

non-3GPP access systems. TCL’s mobile phones are configured to support these RATs to hand

over communication connections between different RAT systems to provide seamless

communication for mobile phone users.



                                                  18
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 19 of 47 PageID #: 19




       40.      Defendants’ mobile devices comply with various mobile standards, including

3GPP TS 23.402 version 12.10.0 and 3GPP TS 33.402 version 14.2.0. As a result of complying

with such standards, Defendants’ mobile phones establish a secure tunnel to a trusted packet data

gateway upon the UE initially attaching to or performing a handover to a target access network

when the UE establishes an IPsec tunnel with an evolved packet data gateway (ePDG) in a target

access network. ePDGs are responsible for interworking between the evolved packet core (EPC)

and untrusted non-3GPP networks that require secure access, such as a Wi-Fi, LTE metro, and

femtocell access networks.




See LTE Security – How Good Is It?, NATIONAL INSTITUTE OF STANDARDS AND TECHNOLOGY,

available via https://csrc.nist.gov/CSRC/media/Presentations/LTE-Security-How-Good-is-

it/images-media/day2_research_200-250.pdf, p. 14.

       41.      An ePDG integrates multiple core network functions in a single node and provides

superior performance and backhaul security through IPSec tunnels, tunnel set-up rates, throughput,

and deep packet inspection (DPI).




                                               19
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 20 of 47 PageID #: 20




       42.      On information and belief, a significant portion of the revenue of TCL is derived

from the manufacture and sale of TCL’s mobile phones, tablets, TVs, and home theater equipment.

       43.      The Accused Products support Wi-Fi Direct. For example, the TCL Alcatel One

Touch mobile phone is certified with the Wi-Fi Alliance, sold in the United States, and supports

Wi-Fi Direct.

       44.       Using Wi-Fi Direct connectivity, the Alcatel One Touch is configured to act as a

Wi-Fi Direct peer such that one peer is as a “communication terminal” and another Wi-Fi Direct

peer acts as a “base station,” as indicated below.




See Wi-Fi Peer-to-Peer (P2P) Technical Specification Version 1.7, WI-FI ALLIANCE, available

via https://www.wi-fi.org/, pp. 14-17.

       45.      The Wi-Fi Direct peer (e.g., an Alcatel One Touch) has wireless communication

circuitry (e.g., a Wi-Fi module) that communicates with another Wi-Fi Direct peer.




                                                 20
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 21 of 47 PageID #: 21




       46.      The Wi-Fi Direct peer (e.g., an Alcatel One Touch) establishes a connection with

another Wi-Fi Direct peer device using a connection that does not require authentication or a

connection that does require authentication.




                                               21
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 22 of 47 PageID #: 22




       47.     The Wi-Fi Direct peer (e.g., an Alcatel One Touch) has control circuitry (e.g., a

Wi-Fi module processor) that controls the wireless communication circuitry.




                                          COUNT I
                    (INFRINGEMENT OF U.S. PATENT NO. 8,467,723)

       48.    Plaintiff incorporates paragraphs 1 through 47 herein by reference.

       49.    SPV is the assignee of the ’723 patent, entitled “Base Station Apparatus, Mobile

Apparatus, and Communication Method,” with ownership of all substantial rights in the ’723

patent, including the right to exclude others and to enforce, sue, and recover damages for past

and future infringements.

       50.    The ’723 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’723 patent issued from U.S. Patent Application No.

13/585,621.



                                              22
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 23 of 47 PageID #: 23




       51.     TCL has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’723 patent in this judicial district and elsewhere in Texas

and the United States.

       52.     On information and belief, TCL designs, develops, manufactures, assembles and

markets mobile phones and devices configured to connect to wireless cellular networks. See TCL

10 Pro Specifications, https://www.tcl.com/us/en/products/mobile/tcl-10-pro/t799b (last visited

Dec. 27, 2020) (stating “Compatible with GSM carriers, including AT&T and T-Mobile. This

device is also certified for use on Verizon’s LTE network.”); see also TCL 10 5G UW

Specifications, TCL, https://www.tcl.com/us/en/products/mobile/tcl-10-5g-uw/t790s; TCL 10L

Specifications, TCL, https://www.tcl.com/us/en/products/mobile/tcl-10-l/t770b; TCL Signa, TCL,

https://www.tcl.com/us/en/products/mobile/5004S.

       53.     TCL directly infringes the ’723 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes,

and/or products containing the same that incorporate the fundamental technologies covered by the

’723 patent to, for example, its alter egos, agents, intermediaries, distributors, importers,

customers, subsidiaries, and/or consumers. Furthermore, on information and belief, TCL sells and

makes the Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused

Products outside of the United States it does so intending and/or knowing that those products are

destined for the United States and/or designing those products for sale in the United States, thereby

directly infringing the ’723 patent. See, e.g., Lake Cherokee Hard Drive Techs., L.L.C. v. Marvell

Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore, TCL directly

infringes the ’723 patent through its direct involvement in the activities of its subsidiaries,



                                                 23
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 24 of 47 PageID #: 24




including TCT Mobile (US) Inc., including by selling and offering for sale the Accused Products

directly to TCT Mobile (US) Inc. and importing the Accused Products into the United States for

TCT Mobile (US) Inc. On information and belief, TCT Mobile (US) Inc. conducts activities that

constitutes direct infringement of the ’723 patent under 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products. For example, and on information and

belief, TCL offers for sale, sells, and imports the Accused Products within the U.S. to, for example,

its distributors, customers, subsidiaries, importers, and/or consumers. Further, TCL is vicariously

liable for this infringing conduct of TCT Mobile (US) Inc. (under both the alter ego and agency

theories) because, as an example and on information and belief, TCL and TCT Mobile (US) Inc.

are essentially the same company, and TCL has the right and ability to control TCT Mobile (US)

Inc.’s infringing acts and receives a direct financial benefit from TCT Mobile (US) Inc.’s

infringement.

       54.      For example, TCL infringes claim 9 of the ’723 patent via the Accused Products

such as TCL 10 Pro, TCL 10 5G UW, TCL 10L, and TCL Signa among other TCL phones sold

during the statutory damages period that perform inter-RAT handovers and are configured to

connect wireless cellular networks.

       55.      The Accused Products implement the “communication method performed by a

mobile station apparatus that belongs to a first area, which is covered by a base station apparatus

employing a first Radio Access Technology (RAT), the first area including part or entirety of a

second area which is covered by a host station employing a second RAT different from the first

RAT” of claim 9. Each of the Accused Products is a mobile station that performs inter-RAT

handovers, where the mobile station’s radio connection is switched from a first base station (e.g.,

LTE eNB) that employs a first RAT (e.g., LTE) to a second base station (e.g., RNC/NodeB) that



                                                 24
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 25 of 47 PageID #: 25




employs a second (and different) RAT (e.g., GERAN/UTRAN). RAT handover scenarios include

handovers between E-UTRAN (LTE) and UTRAN or GERAN (both 3G).

       56.     The Accused Products transmit, to the base station apparatus, notification

information while the mobile station apparatus is using the first RAT when the mobile station

apparatus detects that the mobile station apparatus is located in the second area while using the

first RAT. For example, the Accused Products include a transmitter (e.g., an RF transceiver

coupled to a RF front end and an antenna) to transmit notification information, e.g., measurement

information, to the E-UTRAN eNB (i.e., the base station) which is using a first RAT (e.g., LTE).

Such a transmission occurs when the mobile station detects that it is located in a second area (i.e.,

within a 3G radio cell while still connected to the LTE base station).

       57.     The Accused Products perform a handover based on traffic control by the base

station apparatus using the notification information. For example, the Accused Products have a

controller that is responsive to a handover message received from the LTE eNB, based on the

notification information, i.e., the measurement information.

       58.     The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       59.     At a minimum, TCL has known of the ’723 patent at least as early as the filing date

of the complaint. In addition, TCL has known about the ʼ723 patent since at least September 11,

2020, when TCL was given access to a data room providing notice of its infringement.

       60.     On information and belief, since at least the above-mentioned date when TCL was

on notice of its infringement, TCL has actively induced, under U.S.C. § 271(b), its distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused

Products that include or are made using all of the limitations of one or more claims of the ’723



                                                    25
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 26 of 47 PageID #: 26




patent to directly infringe one or more claims of the ’723 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, TCL does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ’723 patent. TCL intends to cause, and have taken affirmative steps

to induce infringement by distributors, importers, customers, subsidiaries, and/or consumers by at

least, inter alia, creating advertisements that promote the infringing use of the Accused Products,

creating and/or maintaining established distribution channels for the Accused Products into and

within the United States, manufacturing the Accused Products in conformity with U.S. laws and

regulations, distributing or making available instructions or manuals for these products to

purchasers and prospective buyers, testing wireless networking features in the Accused Products,

and/or providing technical support, replacement parts, or services for these products to these

purchasers in the United States.

       61.     On information and belief, despite having knowledge of the ’723 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’723 patent,

TCL has nevertheless continued its infringing conduct and disregarded an objectively high

likelihood of infringement. TCL’s infringing activities relative to the ’723 patent have been, and

continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       62.     SPV has been damaged as a result of TCL’s infringing conduct described in this

Count. TCL is, thus, liable to SPV in an amount that adequately compensates SPV for TCL’s




                                                  26
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 27 of 47 PageID #: 27




infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                                            COUNT II
                     (INFRINGEMENT OF U.S. PATENT NO. 8,792,453)

       63.     Plaintiff incorporates paragraphs 1 through 62 herein by reference.

       64.     SPV is the assignee of the ’453 patent, entitled “Secure Tunnel Establishment

Upon Attachment or Handover to an Access Network,” with ownership of all substantial rights

in the ’453 patent, including the right to exclude others and to enforce, sue, and recover

damages for past and future infringements.

       65.     The ’453 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’453 patent issued from U.S. Patent Application No.

13/126,924.

       66.     TCL has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’453 patent in this judicial district and elsewhere in Texas

and the United States.

       67.     On information and belief, TCL designs, develops, manufactures, assembles and

markets mobile phones and devices configured to connect to wireless cellular networks. See TCL

10 Pro Specifications, https://www.tcl.com/us/en/products/mobile/tcl-10-pro/t799b (last visited

Dec. 27, 2020) (stating “Compatible with GSM carriers, including AT&T and T-Mobile. This

device is also certified for use on Verizon’s LTE network.”); see also TCL 10 5G UW

Specifications, TCL, https://www.tcl.com/us/en/products/mobile/tcl-10-5g-uw/t790s; TCL 10L

Specifications, TCL, https://www.tcl.com/us/en/products/mobile/tcl-10-l/t770b; TCL Signa, TCL,

https://www.tcl.com/us/en/products/mobile/5004S.




                                                27
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 28 of 47 PageID #: 28




       68.     TCL directly infringes the ’453 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes,

and/or products containing same that incorporate the fundamental technologies covered by the

’453 patent to, for example, its alter egos, agents, intermediaries, distributors, importers,

customers, subsidiaries, and/or consumers. Furthermore, on information and belief, TCL sells and

makes the Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused

Products outside of the United States it does so intending and/or knowing that those products are

destined for the United States and/or designing those products for sale in the United States, thereby

directly infringing the ’453 patent. See, e.g., Lake Cherokee Hard Drive Techs., L.L.C. v. Marvell

Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore, TCL directly

infringes the ’453 patent through its direct involvement in the activities of its subsidiaries,

including TCT Mobile (US) Inc., including by selling and offering for sale the Accused Products

directly to TCT Mobile (US) Inc. and importing the Accused Products into the United States for

TCT Mobile (US) Inc. On information and belief, TCT Mobile (US) Inc. conducts activities that

constitutes direct infringement of the ’453 patent under 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products. For example, and on information and

belief, TCL offers for sale, sells, and imports the Accused Products within the U.S. to, for example,

its distributors, customers, subsidiaries, importers, and/or consumers. Further, TCL is vicariously

liable for this infringing conduct of TCT Mobile (US) Inc. (under both the alter ego and agency

theories) because, as an example and on information and belief, TCL and TCT Mobile (US) Inc.

are essentially the same company, and TCL has the right and ability to control TCT Mobile (US)




                                                 28
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 29 of 47 PageID #: 29




Inc.’s infringing acts and receives a direct financial benefit from TCT Mobile (US) Inc.’s

infringement

       69.     For example, TCL infringes claim 1 of the ’453 patent via the Accused Products

such as TCL 10 Pro, TCL 10 5G UW, TCL 10L, and TCL Signa, among other TCL phones sold

during the statutory damages period, which are configured to connect to wireless cellular network.

       70.     The Accused Products implement the “method for establishing a secure tunnel to a

trusted packet data gateway upon a mobile node initially attaching to or performing a handover to

a target access network” of claim 1. Each of the Accused Products are mobile phones that establish

a secure tunnel to a trusted packet data gateway upon the mobile phone initially attaching to or

performing a handover to a target access network. This occurs when the mobile phone establishes

an IPsec tunnel with an evolved packet data gateway (ePDG) in a target access network.

       71.     For example, the Accused Products determine from a reachability list maintained

in the mobile node at least one trusted packet data gateway that is reachable through the target

access network, wherein the reachability list lists data sets indicating data paths and the

reachability status of respective known trusted packet data gateways for each respective data path.

For example, the Accused Products are User Equipment (“UE”). Each Accused Product has a pre-

configured list (i.e., reachability list) with non-3GPP access technologies, access networks, or

serving network operators that allow for trusted non-3GPP IP access. The mobile phone receives

an indication of whether the non-3GPP IP access is trusted or not. The reachability list lists data

path indication, including and access point name and/or an access point IP address.

       72.     The Accused Products establish a secure tunnel to the trusted packet data gateway

determined from the reachability list maintained in the mobile node, the secure tunnel is

established prior to the attachment to the target access network. For example, the 3GPP mobile



                                                29
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 30 of 47 PageID #: 30




phone establishes a secure IPsec tunnel to the trusted data packet gateway (ePDG) determined

from the reachability list maintained in the mobile phone prior to attaching to the target access

network.

       73.     The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       74.     At a minimum, TCL has known of the ’453 patent at least as early as the filing date

of the complaint. In addition, TCL has known about the ʼ453 patent since at least December 10,

2020, when TCL was given access to a data room providing notice of its infringement.

       75.     On information and belief, since at least the above-mentioned date when TCL was

on notice of its infringement, TCL has actively induced, under U.S.C. § 271(b), distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused

Products that include or are made using all of the limitations of one or more claims of the ’453

patent to directly infringe one or more claims of the ’453 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, TCL does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ’453 patent. TCL intends to cause, and have taken affirmative steps

to induce infringement by distributors, importers, customers, subsidiaries, and/or consumers by at

least, inter alia, creating advertisements that promote the infringing use of the Accused Products,

creating and/or maintaining established distribution channels for the Accused Products into and

within the United States, manufacturing the Accused Products in conformity with U.S. laws and

regulations, distributing or making available instructions or manuals for these products to

purchasers and prospective buyers, testing wireless networking features in the Accused Products,




                                                    30
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 31 of 47 PageID #: 31




and/or providing technical support, replacement parts, or services for these products to these

purchasers in the United States.

       76.     On information and belief, despite having knowledge of the ’453 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’453 patent,

TCL has nevertheless continued its infringing conduct and disregarded an objectively high

likelihood of infringement. TCL’s infringing activities relative to the ’453 patent have been, and

continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       77.     SPV has been damaged as a result of TCL’s infringing conduct described in this

Count. TCL is, thus, liable to SPV in an amount that adequately compensates SPV for TCL’s

infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                                           COUNT III
                     (INFRINGEMENT OF U.S. PATENT NO. 8,902,871)

       78.      Plaintiff incorporates paragraphs 1 through 77 herein by reference.

       79.      SPV is the assignee of the ’871 patent, entitled “Wireless Base Station and

Wireless Communication Terminal and Wireless Communication System,” with ownership of

all substantial rights in the ’871 patent, including the right to exclude others and to enforce,

sue, and recover damages for past and future infringements.

       80.      The ’871 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’871 patent issued from U.S. Patent Application No.

13/607,931.


                                                 31
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 32 of 47 PageID #: 32




       81.      TCL has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’871 patent in this judicial district and elsewhere in Texas

and the United States.

       82.      On information and belief, TCL designs, develops, manufactures, assembles and

markets mobile phones, tablets, TVs, and home theater equipment. Nearly 800 devices are certified

products supporting Wi-Fi Direct through the Wi-Fi Alliance. One such product is the Alcatel One

Touch (a mobile phone).

       83.      TCL directly infringes the ’871 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes,

and/or products containing the same that incorporate the fundamental technologies covered by the

’871 patent to, for example, its alter egos, agents, intermediaries, distributors, importers,

customers, subsidiaries, and/or consumers. Furthermore, on information and belief, TCL sells and

makes the Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused

Products outside of the United States it does so intending and/or knowing that those products are

destined for the United States and/or designing those products for sale in the United States, thereby

directly infringing the ’871 patent. See, e.g., Lake Cherokee Hard Drive Techs., L.L.C. v. Marvell

Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore, TCL directly

infringes the ’871 patent through its direct involvement in the activities of its subsidiaries,

including TTE Technology, Inc. and TCT Mobile (US) Inc., including by selling and offering for

sale the Accused Products directly to such subsidiaries and importing the Accused Products into

the United States for such subsidiaries. Such subsidiaries conduct activities that constitute direct

infringement of the ’871 patent under 35 U.S.C. § 271(a) by making, offering for sale, selling,



                                                 32
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 33 of 47 PageID #: 33




and/or importing those Accused Products. For example, and on information and belief, TCL offers

for sale, sells, and imports the Accused Products within the U.S. to, for example, its distributors,

customers, subsidiaries, importers, and/or consumers. Further, TCL is vicariously liable for this

infringing conduct of its U.S.-based sales subsidiaries, e.g., TTE Technology, Inc. and TCT Mobile

(US) Inc., (under both the alter ego and agency theories) because, as an example and on

information and belief, TCL and TTE Technology, Inc. and TCT Mobile (US) Inc. are essentially

the same company, and TCL has the right and ability to control its subsidiaries infringing acts and

receives a direct financial benefit from the infringement of its U.S.-based sales subsidiaries, e.g.,

TTE Technology, Inc. and TCT Mobile (US) Inc.

       84.      For example, TCL infringes claim 16 of the ’871 patent via the Accused Products.

The Accused Products perform the “method implemented by a wireless base station connected to

a wireless communication terminal” of claim 16. For example, the Accused Products connect to

Wi-Fi and are certified products supporting Wi-Fi Direct through the Wi-Fi Alliance. In Wi-Fi

Direct, each Accused Product is enabled to function as a wireless base station that is configured to

connect to a wireless communication terminal (e.g., a second device with Wi-Fi Direct capability).

       85.      The Accused Products perform a wireless communication controlling step of

controlling communication with the wireless communication terminal. For example, a Wi-Fi

Direct peer device (e.g., an Accused Product functioning as a base station) has a wireless

communication section (e.g., the Wi-Fi module) that communicates with another Wi-Fi Direct peer

device (i.e., a communication terminal) using a predetermined communication method (e.g., Wi-

Fi Direct protocols).

       86.      In the Accused Products, the wireless communication controlling step establishes

a connection with the wireless communication terminal by using (i) a first connection which does



                                                 33
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 34 of 47 PageID #: 34




not require an authentication procedure for connection with the wireless communication terminal,

or (ii) a second connection which requires the authentication procedure for connection with the

wireless communication terminal. For example, the Accused Products, functioning as a base

station, establish a connection with the communication terminal using a connection that does not

require authentication or a connection that does require authentication.

       87.      In the Accused Products, the wireless communication controlling step further

comprises: a first wireless communication controlling step of controlling communication with the

wireless communication terminal in accordance with a first wireless communication method. For

example, a Wi-Fi Direct peer device (i.e. the Accused Product/base station) has a first wireless

communication section (e.g., IEEE 802.11 portion of Wi-Fi module) that communicates with

another Wi-Fi Direct peer device (i.e., the communication terminal) using a first method (e.g.,

IEEE 802.11).

       88.      In the Accused Products, the wireless communication controlling step further

comprises a second wireless communication controlling step of controlling communication with

the wireless communication terminal in accordance with a second wireless communication

method. For example, the Accused Products have a second wireless communication section (e.g.,

a P2P portion of Wi-Fi module) that communicates with another Wi-Fi Direct peer device using a

second wireless communication method (e.g., P2P protocol described in the "Wi-Fi Peer-to-Peer

(P2P) Technical Specification”).

       89.      In the Accused Products, the second wireless communication controlling step

performs transmitting, to the wireless communication terminal, profile information that is

necessary for the first wireless communication step. For example, the Accused Products transmit

to another Wi-Fi Direct peer device (i.e., the communication terminal), via the second method



                                                34
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 35 of 47 PageID #: 35




(e.g., P2P), profile information (e.g., operating channel attributes) necessary for the devices to

communicate via the first method (e.g., IEEE 802.11).

       90.      The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       91.     At a minimum, TCL has known of the ’871 patent at least as early as the filing date

of the complaint. In addition, TCL has known about the ʼ871 patent since at least September 11,

2020, when TCL was given access to a data room providing notice of its infringement.

       92.      On information and belief, since at least the above-mentioned date when TCL was

on notice of its infringement, TCL has actively induced, under U.S.C. § 271(b), its distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused

Products that include or are made using all of the limitations of one or more claims of the ’871

patent to directly infringe one or more claims of the ’871 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, TCL does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ’871 patent. TCL intends to cause, and has taken affirmative steps

to induce infringement by its distributors, importers, customers, subsidiaries, and/or consumers by

at least, inter alia, creating advertisements that promote the infringing use of the Accused Products,

creating and/or maintaining established distribution channels for the Accused Products into and

within the United States, manufacturing the Accused Products in conformity with U.S. laws and

regulations, distributing or making available instructions or manuals for these products to

purchasers and prospective buyers, testing and certifying features related to Wi-Fi Direct in the

Accused Products, and/or providing technical support, replacement parts, or services for these

products to these purchasers in the United States.



                                                    35
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 36 of 47 PageID #: 36




       93.      On information and belief, despite having knowledge of the ’871 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’871 patent,

TCL has nevertheless continued its infringing conduct and disregarded an objectively high

likelihood of infringement. TCL’s infringing activities relative to the ’871 patent have been, and

continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       94.      SPV has been damaged as a result of TCL’s infringing conduct described in this

Count. TCL is, thus, liable to SPV in an amount that adequately compensates SPV for TCL’s

infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                                            COUNT IV
                     (INFRINGEMENT OF U.S. PATENT NO. 9,357,441)

       95.     Plaintiff incorporates paragraphs 1 through 94 herein by reference.

       96.     SPV is the assignee of the ’441 patent, entitled “Wireless Base Station and

Wireless Communication Terminal and Wireless Communication System,” with ownership of

all substantial rights in the ’441 patent, including the right to exclude others and to enforce,

sue, and recover damages for past and future infringements.

       97.      The ’441 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’441 patent issued from U.S. Patent Application No.

14/747,164.




                                                 36
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 37 of 47 PageID #: 37




       98.      TCL has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’441 patent in this judicial district and elsewhere in Texas

and the United States.

       99.      On information and belief, TCL designs, develops, manufactures, assembles and

markets mobile phones, tablets, TVs, and home theater equipment. Nearly 800 devices are certified

products supporting Wi-Fi Direct through the Wi-Fi Alliance. One such product is the Alcatel One

Touch (a mobile phone).

       100.     TCL directly infringes the ’441 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes,

and/or products containing the same that incorporate the fundamental technologies covered by the

’441 patent to, for example, its alter egos, agents, intermediaries, distributors, importers,

customers, subsidiaries, and/or consumers. Furthermore, on information and belief, TCL sells and

makes the Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused

Products outside of the United States it does so intending and/or knowing that those products are

destined for the United States and/or designing those products for sale in the United States, thereby

directly infringing the ’441 patent. See, e.g., Lake Cherokee Hard Drive Techs., L.L.C. v. Marvell

Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore, TCL directly

infringes the ’441 patent through its direct involvement in the activities of its subsidiaries,

including TTE Technology, Inc. and TCT Mobile (US) Inc., including by selling and offering for

sale the Accused Products directly to such subsidiaries and importing the Accused Products into

the United States for such subsidiaries. Such subsidiaries conduct activities that constitute direct

infringement of the ’441 patent under 35 U.S.C. § 271(a) by making, offering for sale, selling,



                                                 37
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 38 of 47 PageID #: 38




and/or importing those Accused Products. For example, and on information and belief, TCL offers

for sale, sells, and imports the Accused Products within the U.S. to, for example, its distributors,

customers, subsidiaries, importers, and/or consumers. Further, TCL is vicariously liable for this

infringing conduct of its U.S.-based sales subsidiaries, e.g., TTE Technology, Inc. and TCT Mobile

(US) Inc., (under both the alter ego and agency theories) because, as an example and on

information and belief, TCL and TTE Technology, Inc. and TCT Mobile (US) Inc. are essentially

the same company, and TCL has the right and ability to control its subsidiaries infringing acts and

receives a direct financial benefit from the infringement of its U.S.-based sales subsidiaries, e.g.,

TTE Technology, Inc. and TCT Mobile (US) Inc.

       101.     For example, TCL infringes claim 1 of the ’441 patent via the Accused Products.

The Accused Products comprise the “wireless communication terminal” of claim 1. For example,

the Accused Products connect to Wi-Fi and are certified products supporting Wi-Fi Direct through

the Wi-Fi Alliance. In Wi-Fi Direct, each Accused Product is enabled to function as a

communication terminal that communicates with another device (e.g., another device with Wi-Fi

Direct capability) that is enabled to function as a base station.

       102.     The Accused Products comprise wireless communication circuitry operative to

communicate with a wireless base station by using (i) a non-authentication connection which does

not require an authentication procedure for connection with the wireless base station, or (ii) an

authentication connection which requires the authentication procedure for connection with the

wireless base station. For example, in the Accused Products (i.e., a Wi-Fi Direct peer), the

communication terminal has wireless communication circuitry (e.g., Wi-Fi module) that

communicates with another Wi-Fi Direct peer (i.e., the base station). The communication terminal




                                                  38
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 39 of 47 PageID #: 39




establishes a connection with the base station using a connection that does not require

authentication or a connection that does require authentication.

       103.     The Accused Products comprise control circuitry operative to receive, by using

the wireless communication circuitry, communication channel information from the wireless base

station with a first communication method prior to the authentication connection starting with a

second communication method, the communication channel information being necessary for the

second communication method to select a communication channel for communicating with the

wireless base station. In the Accused Products, the communication terminal has control circuitry

(e.g., Wi-Fi module processor) that controls the wireless communication circuitry. The

communication terminal (functioning as a Wi-Fi Direct peer device) receives from the base station

(e.g., another Wi-Fi Direct peer device), via the first method (e.g., P2P), communication channel

information (e.g., channel list and operating channel attributes) necessary for the devices to

communicate via the second method (e.g., IEEE 802.11). The control circuity receives the

communication channel information prior to the authentication connection starting with a second

communication method.

       104.     The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s allegations that each limitation of claim 1 is met.

       105.    At a minimum, TCL has known of the ’441 patent at least as early as the filing date

of the complaint. In addition, TCL has known about the ʼ441 patent since at least September 11,

2020, when TCL was given access to a data room providing notice of its infringement.

       106.     On information and belief, since at least the above-mentioned date when TCL was

on notice of its infringement, TCL has actively induced, under U.S.C. § 271(b), its distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused



                                                  39
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 40 of 47 PageID #: 40




Products that include or are made using all of the limitations of one or more claims of the ’441

patent to directly infringe one or more claims of the ’441 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, TCL does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ’441 patent. TCL intends to cause, and has taken affirmative steps

to induce infringement by its distributors, importers, customers, subsidiaries, and/or consumers by

at least, inter alia, creating advertisements that promote the infringing use of the Accused Products,

creating and/or maintaining established distribution channels for the Accused Products into and

within the United States, manufacturing the Accused Products in conformity with U.S. laws and

regulations, distributing or making available instructions or manuals for these products to

purchasers and prospective buyers, testing and certifying features related to Wi-Fi Direct in the

Accused Products, and/or providing technical support, replacement parts, or services for these

products to these purchasers in the United States.

       107.     On information and belief, despite having knowledge of the ’441 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’441 patent,

TCL has nevertheless continued its infringing conduct and disregarded an objectively high

likelihood of infringement. TCL’s infringing activities relative to the ’441 patent have been, and

continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       108.    SPV has been damaged as a result of TCL’s infringing conduct described in this

Count. TCL is, thus, liable to SPV in an amount that adequately compensates SPV for TCL’s



                                                  40
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 41 of 47 PageID #: 41




infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                                            COUNT V
                     (INFRINGEMENT OF U.S. PATENT NO. 10,039,144)

       109.     Plaintiff incorporates paragraphs 1 through 108 herein by reference.

       110.     SPV is the assignee of the ’144 patent, entitled “Wireless Base Station and

Wireless Communication Terminal and Wireless Communication System” with ownership of all

substantial rights in the ’144 patent, including the right to exclude others and to enforce, sue,

and recover damages for past and future infringements.

       111.     The ’144 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’144 patent issued from U.S. Patent Application No.

15/142,258.

       112.     TCL has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’144 patent in this judicial district and elsewhere in Texas

and the United States.

       113.     On information and belief, TCL designs, develops, manufactures, assembles and

markets mobile phones, tablets, TVs, and home theater equipment. Nearly 800 devices are certified

products supporting Wi-Fi Direct through the Wi-Fi Alliance. One such product is the Alcatel One

Touch (a mobile phone).

       114.     TCL directly infringes the ’144 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes,

and/or products containing the same that incorporate the fundamental technologies covered by the

’144 patent to, for example, its alter egos, agents, intermediaries, distributors, importers,

customers, subsidiaries, and/or consumers. Furthermore, on information and belief, TCL sells and


                                                41
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 42 of 47 PageID #: 42




makes the Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused

Products outside of the United States it does so intending and/or knowing that those products are

destined for the United States and/or designing those products for sale in the United States, thereby

directly infringing the ’144 patent. See, e.g., Lake Cherokee Hard Drive Techs., L.L.C. v. Marvell

Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore, TCL directly

infringes the ’144 patent through its direct involvement in the activities of its subsidiaries,

including TTE Technology, Inc. and TCT Mobile (US) Inc., including by selling and offering for

sale the Accused Products directly to such subsidiaries and importing the Accused Products into

the United States for such subsidiaries. Such subsidiaries conduct activities that constitute direct

infringement of the ’144 patent under 35 U.S.C. § 271(a) by making, offering for sale, selling,

and/or importing those Accused Products. For example, and on information and belief, TCL offers

for sale, sells, and imports the Accused Products within the U.S. to, for example, its distributors,

customers, subsidiaries, importers, and/or consumers. Further, TCL is vicariously liable for this

infringing conduct of its U.S.-based sales subsidiaries, e.g., TTE Technology, Inc. and TCT Mobile

(US) Inc., (under both the alter ego and agency theories) because, as an example and on

information and belief, TCL and TTE Technology, Inc. and TCT Mobile (US) Inc. are essentially

the same company, and TCL has the right and ability to control its subsidiaries infringing acts and

receives a direct financial benefit from the infringement of its U.S.-based sales subsidiaries, e.g.,

TTE Technology, Inc. and TCT Mobile (US) Inc.

       115.     For example, TCL infringes claim 1 of the ’144 patent via the Accused Products.

The Accused Products comprise the “wireless communication device” of claim 1. For example,

the Accused Products connect to Wi-Fi and are certified products supporting Wi-Fi Direct through



                                                 42
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 43 of 47 PageID #: 43




the Wi-Fi Alliance. In Wi-Fi Direct, each Accused Product is enabled to function as a

communication terminal that communicates with another device (e.g., another device with Wi-Fi

Direct capability) that is enabled to function as a wireless station.

       116.     The Accused Products comprise wireless communication circuitry operative to

communicate with a wireless station by using (i) a non-authentication connection which does not

require an authentication procedure for connection with the wireless station, or (ii) an

authentication connection which requires the authentication procedure for connection with the

wireless station. For example, the Accused Products (functioning as a Wi-Fi Direct peer device)

establish a connection with another Wi-Fi Direct peer device (i.e., a wireless station) using a

connection that does not require authentication or a connection that does require authentication.

       117.     The Accused Products comprise control circuitry operative to receive, by using

the wireless communication circuitry, profile information from the wireless station with a first

communication method prior to the authentication connection starting with a second

communication method, the profile information being necessary for the second communication

method to communicate with the wireless station. For example, the Accused Products (i.e., Wi-Fi

Direct peer devices) receive from another Wi-Fi Direct peer device (i.e., the wireless station), via

the first communication method (e.g., P2P), profile information (e.g., channel list and operating

channel attributes) necessary for the devices to communicate via the second communication

method (e.g., IEEE 802.11).

       118.     The Accused Products comprise the control circuitry that is operative to control

the wireless communication circuitry to receive a content with the second communication method,

and the control circuitry further controls the wireless communication circuitry to receive

information that is related to the content with the first communication method. For example, the



                                                  43
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 44 of 47 PageID #: 44




Accused Products receive content (e.g., WSC Exchange data, such as a Device Password) from

another Wi-Fi Direct peer device (i.e., the wireless station), via the second communication method

(e.g., IEEE 802.11). And the Accused Products receive information that is related to the content

(e.g., WSC IE data, such as a Device Password ID) from the wireless station, via the first

communication method (e.g., P2P).

       119.     The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       120.    At a minimum, TCL has known of the ’144 patent at least as early as the filing date

of the complaint. In addition, TCL has known about the ʼ144 patent since at least September 11,

2020, when TCL was given access to a data room providing notice of its infringement.

       121.     On information and belief, since at least the above-mentioned date when TCL was

on notice of its infringement, TCL has actively induced, under U.S.C. § 271(b), its distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused

Products that include or are made using all of the limitations of one or more claims of the ’144

patent to directly infringe one or more claims of the ’144 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, TCL does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ’144 patent. TCL intends to cause, and has taken affirmative steps

to induce infringement by its distributors, importers, customers, subsidiaries, and/or consumers by

at least, inter alia, creating advertisements that promote the infringing use of the Accused Products,

creating and/or maintaining established distribution channels for the Accused Products into and

within the United States, manufacturing the Accused Products in conformity with U.S. laws and

regulations, distributing or making available instructions or manuals for these products to



                                                    44
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 45 of 47 PageID #: 45




purchasers and prospective buyers, testing and certifying features related to Wi-Fi Direct in the

Accused Products, and/or providing technical support, replacement parts, or services for these

products to these purchasers in the United States.

       122.      On information and belief, despite having knowledge of the ’144 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’144 patent,

TCL has nevertheless continued its infringing conduct and disregarded an objectively high

likelihood of infringement. TCL’s infringing activities relative to the ’144 patent have been, and

continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       123.      SPV has been damaged as a result of TCL’s infringing conduct described in this

Count. TCL is, thus, liable to SPV in an amount that adequately compensates SPV for TCL’s

infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                                          CONCLUSION

       124.      Plaintiff SPV is entitled to recover from TCL the damages sustained by Plaintiff as

a result of TCL’s wrongful acts, and willful infringement, in an amount subject to proof at trial,

which, by law, cannot be less than a reasonable royalty, together with interest and costs as fixed

by this Court.

       125.      Plaintiff has incurred and will incur attorneys’ fees, costs, and expenses in the

prosecution of this action. The circumstances of this dispute may give rise to an exceptional case




                                                 45
 Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 46 of 47 PageID #: 46




within the meaning of 35 U.S.C. § 285, and Plaintiff is entitled to recover its reasonable and

necessary attorneys’ fees, costs, and expenses.

                                         JURY DEMAND

       126.    Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules of

Civil Procedure.

                                     PRAYER FOR RELIEF

       127.    Plaintiff respectfully requests that the Court find in its favor and against TCL, and

that the Court grant Plaintiff the following relief:

       1. A judgment that TCL has infringed the Asserted Patents as alleged herein, directly

               and/or indirectly by way of inducing infringement of such patents;

       2. A judgment for an accounting of all damages sustained by Plaintiff as a result of the

               acts of infringement by TCL;

       3. A judgment and order requiring TCL to pay Plaintiff damages under 35 U.S.C. § 284,

               including up to treble damages as provided by 35 U.S.C. § 284, and any royalties

               determined to be appropriate;

       4. A judgment and order requiring TCL to pay Plaintiff pre-judgment and post-judgment

               interest on the damages awarded;

       5. A judgment and order finding this to be an exceptional case and requiring TCL to pay

               the costs of this action (including all disbursements) and attorneys’ fees as provided

               by 35 U.S.C. § 285; and

       6. Such other and further relief as the Court deems just and equitable.




                                                  46
Case 2:21-cv-00006-JRG Document 1 Filed 01/13/21 Page 47 of 47 PageID #: 47




Dated: January 13, 2021                       Respectfully submitted,
                                              /s/ Patrick J. Conroy
                                              Patrick J. Conroy
                                              Texas Bar No. 24012448
                                              T. William Kennedy Jr.
                                              Texas Bar No. 24055771
                                              Jonathan H. Rastegar
                                              Texas Bar No. 24064043
                                              Jerry D. Tice, II
                                              Texas Bar No. 24093263

                                              Bragalone Conroy PC
                                              2200 Ross Avenue
                                              Suite 4500W
                                              Dallas, TX 75201
                                              Tel: (214) 785-6670
                                              Fax: (214) 785-6680
                                              pconroy@bcpc-law.com
                                              bkennedy@bcpc-law.com
                                              jrastegar@bcpc-law.com
                                              jtice@bcpc-law.com

                                              Attorneys for Plaintiff
                                              Sovereign Peak Ventures, LLC




                                    47
